The only judgment entered in this action after the decision of the General Term was entered August 3, 1877, and notice thereof was given on the same day. That was a judgment of affirmance and for $96.99 costs. The *Page 251 
notice of appeal and the undertaking describe that judgment, and no other. No other judgment was ever entered, and it does not appear that that judgment was ever canceled, or actually modified. It is true that the taxation of costs was corrected, by order of August 30, 1877, granted on motion for re-taxation by striking out the small sum of $1.25. The undertaking on appeal was not filed or served until August 30, 1878. As the appeal was confessedly not perfected within one year from August third, it was too late. No other notice to limit the time of the appeal was needful. There is but one appeal, and that is from the judgment entered August third, and that must be dismissed, with costs.
All concur.
Appeal dismissed.